Citation Nr: 1337931	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for schizophrenia, and if so, whether the benefit should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for schizophrenia in August 2004, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia; and raises a reasonable possibility of substantiating the claim.  

2.  Resolving doubt in the Veteran's favor, schizophrenia had its onset in service or to a compensable degree within the first post-service year.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for schizophrenia is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§  5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Service connection for schizophrenia is warranted.  38 U.S.C.A. §  1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §  3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the schizophrenia issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429  (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for certain chronic diseases, including psychosis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 C.F.R. §§ 3.307, 3.309 (2012). 

The term 'psychosis' means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.  Here, the presumption is applicable to the Veteran's claim.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board finds the Veteran has submitted new and material evidence.  Entitlement to service connection for panic attacks, disorientation, paranoia and fear was originally denied in August 2000.  The Veteran amended his claim to include schizophrenia in February 2001.  A rating decision in January 2002 denied service connection for paranoia, fear, schizophrenia, panic attacks and disorientation.  The RO essentially found that the evidence did not show that the Veteran's problems arose on active duty or shortly after.  The Veteran did not appeal the denial and the decision became final. 

The Veteran submitted a new claim of service connection for schizophrenia, and the RO determined that new and material evidence had not been received to reopen the claim in an August 2004 rating decision.  That decision was also unappealed and became final.

The current appeal arose from a new claim received from the Veteran in May 2007.  Therefore, the initial question before the Board is whether new and material evidence has been received since the final August 2004 rating decision.  Evidence at the time of the August 2004 rating decision included the Veteran's service treatment records and VA treatment records

Evidence received since the August 2004 rating decision consists of additional VA treatment, private treatment records and statements from the Veteran.  The most significant new evidence includes a positive opinion from the Veteran's Atlanta VAMC treating physician who stated he believed the Veteran's symptoms began in the military.  The November 2007 treatment note specifically links the Veteran's currently diagnosed schizophrenia to his military service.  

A link between the Veteran's current diagnosis and evidence that the problems arose on active duty service or shortly thereafter were elements of service connection that the RO found were not met in January 2002 and August 2004.  The Board finds the recent positive opinion relates to previously unestablished elements of entitlement to service connection-namely, it supports the presence of a current psychosis that has been clinically attributed to his active duty.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection of schizophrenia.  

Having found that new and material was received to reopen the claim, the Board will turn to the merits of the claim of entitlement to service connection.  The Veteran essentially argues that his schizophrenia first manifested during service and has continued since.  

As noted, the Veteran has a current diagnosis of schizophrenia, most recently reflected in 2013 medical records reflecting mental illness treatment. 

The Veteran's service treatment records show no treatment for mental illness or psychiatric disability.  The Veteran was examined upon entry in June 1984 and annually in June 1986 and September 1987.  The Veteran expressed no psychiatric complaints and clinical evaluation revealed normal psychiatric status.  In February 1988 the Veteran indicated he did not want a separation medical examination.

The claims file contains lay evidence supporting both the in-service incurrence of his disorder, as well as continuity of symptomatology since the military discharge.  Throughout post-service treatment and during his Board hearing, the Veteran reported seeking treatment at a mental hygiene clinic in 1987 during service when his symptoms onset but was turned away because he did not have enough time left in the military.  The Veteran described while on active duty he began having auditory hallucinations and aggressive outbursts.  He reported several months after separation from the military in 1988 he sought mental health treatment.  The Veteran has repeatedly and consistently described having a breakdown within months after service.  The Veteran also reported three hospitalizations occurring twice in 1988 and most recently in 2000.  The records from the VA treatment center in 1988 could not be located.  The Veteran asserted that he refused treatment and medication after signing himself out of a Veteran's hospital in 1988 but was in and out of jail for bizarre behavior and did not start taking medication until 1998.  

The Board finds the Veteran's lay statements concerning his in-service symptoms and ongoing symptoms of psychiatric disability are not only competent, but also are credible, to show that he has continued to suffer from schizophrenia post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006),  the Federal Circuit held that lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence. 

The post-service VA medical records date from early 1998 during which the Veteran was treated for depression.  Records from early 2000s and beyond indicate a diagnosis and treatment for schizophrenia.  In 2003 the Veteran was diagnosed with psychosis not otherwise specified and a history that suggested schizophrenia.  Although medical records before 1998 could not be located, the Board finds the evidence is consistent with the Veteran's reported history of refusing treatment until around 1998.  As discussed above, the Veteran's made multiple consistent statements of his onset and continuity of his symptoms to treating physicians.  The lay statements contained in VA treatment support a finding of continuation of symptomatology. 

A treating VA physician on multiple occasions from 2007 to 2009 opined that based on his reading of the Veteran's medical record, particularly a note dated January 29, 2001, he believed the Veteran's symptoms began while he was in the military.  The physician also noted the Veteran was hospitalized in 2000 and in 1988.  The Board reviewed the record dated January 29, 2001 from VA treatment where the Veteran described his behavior in service.  The Veteran reported being very nervous and started doing "crazy stuff" such as going for rides in his car and getting a compulsion to take his clothes off and being picked up by the police.  He also would get angry and scream at people, and reportedly asked to see a psychiatrist a few months before he was discharged because he had thoughts that did not make sense.  The Veteran reported being hospitalized within six months after leaving service due to compulsive delusional thoughts and suicidal thinking.  The Veteran also reported being in and out of treatment because he did not know he had schizophrenia.  The Veteran's treating psychiatrist in January 2001 also specifically expressed in a letter that it was his opinion that the symptoms the Veteran experienced in service were consistent with a psychosis.  The Board finds the opinion of the Veteran's treating VA physicians have probative value and weigh in favor of establishing the Veteran's schizophrenia onset in service or within one year of service.  

An independent medical examiner provided an opinion stating that based on review of medical records there was no evidence to support a finding of schizophrenia during service or within one year of separation of service.  The independent medical examiner noted the Veteran's contentions of treatment in 1987 and his three subsequent hospitalizations.  He stated there was no documentation the Veteran was seen for symptoms associated with schizophrenia on active duty or within one year of separation of service.  The examiner explained that because there were no psychiatric records available prior to 1998, he could not resolve the issue without resorting to mere speculation.  

Despite the independent medical examiner's conclusion, the Board sees no reason to question the Veteran's credibility as to the difficulties he began experiencing during service, as the accounts of the various incidents have been for the most part consistent.  A VA physician treating the Veteran between 2007 to 2009 has provided a positive opinion that the Veteran's current schizophrenia was symptomatic during his period of service, and this opinion is supported by that of earlier treating psychiatrist who reached similar conclusions.  Although the independent medical examiner could not provide an opinion regarding onset without resorting to mere speculation due to the lack of contemporaneous documentation of his problems during and shortly after service, the Board finds that the Veteran's lay statements and the supporting statements from his VA physicians are sufficient to place the evidence at least in equipoise.  Therefore, having resolved doubt in favor of the Veteran, entitlement to service connection for schizophrenia is granted.  


ORDER

Service connection for schizophrenia is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


